Appeal by the defendant from a judgment of the Supreme Court, Westchester County (West, J.), rendered December 5, 2001, convicting him of robbery in the third degree, menacing in the second degree, and grand larceny in the fourth degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
*674The defendant’s contention that the evidence was legally insufficient to support his conviction for menacing in the second degree is unpreserved for appellate review (see CPL 470.05 [2]; People v Gray, 86 NY2d 10 [1995]). In any event, viewing the evidence in the light most favorable to the prosecution (see People v Contes, 60 NY2d 620 [1983]), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable . doubt.
The defendant’s remaining contentions either are unpreserved for appellate review or without merit. Krausman, J.E, Mastro, Rivera and Skelos, JJ., concur.